DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	Claim 3, line 4 recites “between the upper end of it and the widening of the central bar” where “it” is understood to be “the movable bar” based on page 7 lines 1-3 of the disclosure. 
	Claim 20, line 2 recites “wherein the material in which it is manufactured includes” where “it” is understood to be “the measuring instrument” based on page 10, paragraph 4 of the specification. Further, claim 20 lines 2-4 recites “the material in which [the measuring instrument] is manufactured includes: plastic, aluminum, steel, stainless steel, Cu, PEEK, (polyether ether ketone)” where the list of materials is understood as an inclusive list due to the word “includes” absent a specific conjunction (e.g. and, or). An inclusive list (i.e. plastic, aluminum, steel, stainless steel, Cu, and PEEK, (polyether ether ketone)) is supported in applicant’s specification on page 8, paragraph 2. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the instrument of claim 1, the closest art is found to be Koerber (DE 4111278 A1) where Koerber discloses a measuring apparatus for taking measurements of tooth stumps wherein the apparatus comprises a central bar (Fig. 1, label 10), a ruler that angularly graduates (Fig. 1, label 14), and a measuring rod (Fig. 1, label 16) to provide the value of the angle. However, Koerber is silent to the measuring rod having a “Y” shape, the two bars where one is movable by means of a screw and fixed into place by a second screw. Further, the Koerber is silent to the ruler being a double ruler in which it can be read on both sides.
Regarding the instrument of claim 16, the closest art is found to be Koerber (DE 4111278 A1) where Koerber discloses a measuring apparatus for taking measurements of tooth stumps wherein the apparatus comprises a central bar (Fig. 1, label 10), a ruler that angularly graduates (Fig. 1, label 14), and a measuring rod (Fig. 1, label 16) to provide the value of the angle. However, Koerber is silent to the measuring rod having a “Y” shape, the two bars where one is movable by means of a screw and fixed into place by a second screw. Further Koerber is silent to an electronic device with at least one numerical display attached to the instrument for reading the CA. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772